Citation Nr: 1024563	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee.

2.  Entitlement to an initial compensable rating for scar of the 
left mid-femur.

3.  Entitlement to a rating in excess of 10 percent for exostosis 
of the left mid-femur, residuals of crush injury.

4.  Entitlement to a rating in excess of 10 percent for acne 
keloidalis folliculitis.

5.  Entitlement to service connection for sarcoidosis.

6.  Entitlement to service connection for scars of the left knee 
and ankle. 


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel
 

INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that two of the issues perfected for appeal are 
entitlement to an initial rating in excess of 10 percent for 
retropatellar pain syndrome of the left knee and entitlement to 
an initial compensable rating for left mid-femur scar.  During 
the course of the appeal, these issues have, on occasion, been 
characterized as service connection claims.  However, service 
connection for such disabilities was granted in the July 2005 
rating decision and the Veteran has challenged the propriety of 
the initially assigned ratings.  Moreover, while such issues were 
mischaracterized in the May 2006 statement of the case as well as 
at the Veteran's June 2009 Decision Review Officer and March 2010 
Board hearings, the merits of his initial rating claims were 
fully addressed.  Moreover, as these claims are being remanded, 
the Veteran will have an opportunity to submit any additional 
argument relevant to these issues and the agency of original 
jurisdiction (AOJ) will readjudicate such initial rating claims 
based on the entirety of the evidence.  

Additionally, the Board observes that service connection for the 
Veteran's left knee disability was granted as secondary to his 
service-connected exostosis of the left mid-femur, residuals of 
crush injury.  During the course of the appeal, the Veteran has 
argued that his left knee, as well as his left mid-femur scar, 
should have been service-connected as directly related to service 
rather than as secondary to his service-connected disability.  
The Veteran is advised that, regardless of the manner in which 
service connection was awarded, the only question before the 
Board is the severity of such service-connected disabilities.  

The Board further observes that, at the Veteran's March 2010 
Board hearing, he argued that service connection was warranted 
for varicose veins.  A December 2009 rating decision denied 
service connection for such disorder.  The Veteran is advised 
that he has one year from the date of the issuance of the rating 
decision in which to enter a notice of disagreement directly to 
the RO regarding such denial.  

In June 2009, the Veteran testified before a Decision Review 
Officer sitting at the RO and, in March 2010, he testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO.  Copies of the transcripts from the hearings 
are of record.  

Following the Veteran's Board hearing, he submitted additional 
evidence with a waiver of AOJ consideration.  38 C.F.R. § 20.1304 
(2009).  Therefore, the Board may properly consider such 
evidence.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  In this regard, the Board 
notes that the Veteran requested that his appeal not be remanded 
back to the Seattle RO.  He is advised that the AMC handles all 
of the Board's remands in cases where an attorney does not 
represent the Veteran.  VA will notify the Veteran if further 
action is required.




REMAND

Prior to consideration of the Veteran's claims on the merits, the 
Board finds that a remand is necessary to ensure that due process 
is followed and that there is a complete record upon which to 
decide his claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is warranted as there are 
outstanding, relevant VA and private treatment records that need 
to be obtained prior to consideration of the Veteran's appeal.  
Specifically, at his March 2010 Board hearing, he testified to 
receiving treatment from various private physicians as well as 
the VA facilities located in American Lake, Beacon Hill, and 
Seattle, Washington.  The Board notes that the Beacon Hill and 
Seattle VA Medical Centers are the same facility.  Moreover, 
following his Board hearing, the Veteran submitted authorization 
forms for Dr. Elmer, Dr. Rosenthal of GroupHealth Tacoma Medical 
Center, Dr. Findlay of Meridian Medical, and Dr. Puruckherr of 
GroupHealth Tacoma Medical Center.  He indicated that such 
physicians had treated him for his skin disorders and 
sarcoidosis.  The Board observes that, while some of these 
records have been associated with the claims file during the 
course of the appeal, it does not appear as though all identified 
records have been obtained.  Additionally, pertinent to the VA 
records, there are treatment records dated only from August 1997 
to November 2004 and in August 2009 from the VA Puget Sound 
Health Care System.  Therefore, VA treatment records dated from 
November 2004 to the present should be obtained for consideration 
in the Veteran's appeal.    

Relevant to the Veteran's claim for service connection for scars 
of the left knee and ankle, the Board finds that a remand is 
necessary in order to afford him a VA examination so as to 
determine whether such claimed scars are related to his military 
service.  Specifically, the Veteran has contended that an in-
service injury to his left leg resulted in the scarring of his 
left knee and ankle.  Therefore, he should be afforded a VA 
examination to determine the etiology of such scarring.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Additionally, the Board notes that, as pertinent to his initial 
and increased rating claims, the Veteran has been afforded VA 
examinations in November 2004, June 2005, and January 2009 in 
order to assess the severity of such service-connected 
disabilities.  Likewise, he was afforded a VA examination in 
August 2009 in order to determine whether his sarcoidosis is 
related to his military service.  The Board notes that additional 
evidence relevant to such claims has been associated with the 
claims file since his most recent examinations and the Board has 
herein ordered that additional records pertinent to such 
disabilities be obtained.  Therefore, after securing all 
outstanding records, the AOJ should review the record and then 
determine if any additionally-indicated development, to include 
affording the Veteran any contemporary examinations or obtaining 
any opinions deemed necessary for the appropriate adjudication of 
the claims, should be conducted.

The Board also observes that the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  Relevant to 
his claims for service connection for sarcoidosis and scars of 
the left knee and ankle, the Veteran was not provided with notice 
of the information and evidence necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, on remand, such notification should be provided.  

Finally, the Board notes that VA treatment records dated in 
August 2009 relevant to the Veteran's sarcoidosis were associated 
with the claims file after the issuance of the November 2009 
supplemental statement of the case.  Therefore, on remand, the 
AOJ should consider all of the evidence of record, to 
specifically include evidence associated with the claims file 
since the November 2009 supplemental statement of the case, in 
the readjudication of the Veteran's claims.  38 C.F.R. § 19.31. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Relevant to his claims for service 
connection for sarcoidosis and scars of the 
left knee and ankle, the Veteran should be 
provided notice of the information and 
evidence necessary to establish a disability 
rating and an effective date in accordance 
with Dingess/Hartman, supra.  

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
claims on appeal.  After securing any 
necessary authorization from him and 
utilizing the authorization forms he 
submitted in March 2010, obtain all 
identified, outstanding treatment records, to 
include those from Dr. Elmer, Dr. Rosenthal 
of GroupHealth Tacoma Medical Center, Dr. 
Findlay of Meridian Medical, and Dr. 
Puruckherr of GroupHealth Tacoma Medical 
Center as well as the American Lake and 
Seattle Divisions of the VA Puget Sound 
Health Care System dated from November 2004 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his scars of the left knee 
and ankle.  The claims file, to include a 
copy of this Remand, must be made available 
to and be reviewed by the examiner.  Any 
indicated evaluations, studies, and tests 
should be conducted.  The examiner should 
describe all scars located on the Veteran's 
left knee and ankle in detail.  The examiner 
should then offer an opinion as to whether it 
is likely, unlikely, or at least as likely as 
not that the Veteran's scars of the left knee 
and ankle are caused by his in-service injury 
to the left leg or otherwise related to his 
military service.

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his scars of the 
left knee and ankle and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  Relevant to the Veteran's initial and 
increased rating claims as well as his claim 
for service connection for sarcoidosis, any 
additionally-indicated development, to 
include affording the Veteran any 
contemporary examinations or obtaining any 
opinions deemed necessary for the appropriate 
adjudication of the claims, should be 
conducted.

5.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include all evidence associated with the 
claims file after issuance of the November 
2009 supplemental statement of the case.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


